Citation Nr: 1734330	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-31 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for actinic keratosis of the face.

2.  Entitlement to an initial compensable rating for actinic keratosis of the arms.


REPRESENTATION

Appellant represented by:	James Johnson, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel
INTRODUCTION

The appellant served on active duty in the Marine Corps from May 1975 to February 1982, and from February 1983 to December 1984.  He served on active duty in the Army from November 2001 to February 2002.  He is the recipient of the Good Conduct Medal with two stars, a Letter of Appreciation, a Letter of Commendation, the Navy and Marine Corps Medal, the Army Commendation Medal, the Marine Corps Good Conduct Medal on three occasions, the Military Outstanding Volunteer Service Medal, the Combat Action Ribbon, and the Navy and Marine Corps Commendation Medal.  He was also a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for actinic keratosis of the face and actinic keratosis of the arms and assigned initial zero percent disability ratings, effective February 29, 2000.  Jurisdiction of this matter was subsequently transferred to the Roanoke, Virginia, RO.  

In May 2017, the appellant appeared before the undersigned Veterans Law Judge at a hearing in Washington, D.C.  A transcript is of record.

On his June 2015 VA Form 9, the appellant appeared to raise the issue of entitlement to service connection for a different skin disability.  The appellant and his attorney are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

During the period for which service connection has been in effect, the criteria for evaluating skin disabilities were amended twice, effective August 30, 2002, and October 23, 2008, respectively.  See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 (September 16, 2002); see also 73 Fed. Reg. 54,708 (September 23, 2008).  It does not appear that the RO considered the rating criteria in effect on February 29, 2000, the effective date of the grant of service connection.  Thus, the matter must be remanded to afford the appellant due process.  The RO should apply the version of the criteria which is more favorable to the appellant, if any, subject to applicable effective date limitations.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, since these matters were last considered by the RO in an October 2016 Supplemental Statement of the Case, the appellant's attorney submitted additional evidence in support of the appellant's claims.  Absent a waiver of initial RO review of this additional evidence, it must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  Therefore, a remand is required.  See 38 C.F.R. § 20.1304 (2016).  

Upon remand, the appellant should also be afforded a VA examination that specifically addresses the rating criteria in effect on February 29, 2000.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA medical records for the appellant with the claims file.  In particular, records from May 2015 to the present should be associated with the claims file.

2.  Schedule the appellant for a VA examination to determine the severity of his service-connected skin disabilities.  The claims folder must be made available to the examiner for review.  The examiner should disassociate any nonservice-connected skin conditions to the extent possible.

In addition to completing the Disability Benefits Questionnaire:

a.  The examiner should be requested to provide an opinion, based on the rating criteria as of February 29, 2000, as to whether each service-connected skin disability is:

i.  manifested by ulceration, extensive exfoliation, crusting, systemic or nervous manifestations, or is exceptionally repugnant.

ii.  manifested by exudation or itching constant, extensive lesions, or marked disfigurement.

iii.  manifested by exfoliation, exudation or itching, if involving an exposed surface or extensive area.

iv.  manifested by slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.

The examiner should also report the percentage of the appellant's body, and the percentage of exposed areas, affected by the appellant's service-connected skin disabilities.

The examiner should also comment on whether the appellant's service-connected skin disabilities have required any systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  If so, the examiner should comment on the total duration of the systemic therapy and whether it was intermittent, constant, or near-constant.

The examiner should also report the percentage of the appellant's body, and the percentage of exposed areas, affected by the appellant's service-connected skin disabilities.

b.  If any scars associated with the appellant's service-connected skin disabilities are present, the examiner should complete the scar Disability Benefits Questionnaire.  The examiner should also express an opinion, based on the rating criteria as of February 29, 2000, as to whether the scars are:

i.  disfiguring of the head, face or neck, which are manifested by complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.

ii.  disfiguring of the head, face or neck, which are severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.

iii.  disfiguring of the head, face or neck, which are moderate, disfiguring.

iv.  disfiguring of the head, face or neck, which are slight.

v.  superficial, poorly nourished, with repeated ulceration.

vi.  superficial, tender and painful on objective demonstration.

The examiner should also express an opinion, based on the rating criteria effective August 30, 2002, as to whether:

i.  there is disfigurement of the head, face, or neck, with visible palpable tissue loss and either gross distortion or asymmetry of features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  If present, the examiner should state which features or paired sets of features are affected.

ii.  characteristics of disfigurement are present.  If so, the examiner should state which characteristics are present.  The characteristics of disfigurement for the rating criteria effective August 30, 2002, are the same as the current rating criteria.

The examiner should also state each scar's location, its area in square inches or centimeters, and whether it is superficial, deep, nonlinear, unstable, causes limited motion, and is painful upon examination.

3.  After the above development has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record, including the evidence submitted since the last Supplemental Statement of the Case.  

In rating the appellant's disabilities, the AOJ must consider the regulations in effect as of February 29, 2000, the effective date of the grant of service connection, the regulations in effect as of August 30, 2002, and the current regulations.

If the claim remains denied, the appellant and his representative should be issued a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for appropriate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





